DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/10/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Gore et al (US PGPub 2004/0214056) teaches a system (illustrated as fuel cartridge 100, illustrated in Figure 3A), comprising:
a microfluidic cavity (referred to as fuel passage 300);
a retaining feature within the microfluidic cavity (wherein capsules are retained in the microfluidic cavity in fuel cells 200, wherein the top of each fuel well (200) is covered by a semi-permeable membrane (310)(see [0027]) to position capsules at a predetermined location in the microfluidic cavity (see [0055]]), the capsules (referred to as micro-capsules 1000’) having a thermally degradable shell (referred to as a thin wall of thermally degradable material 380’) (see [0055]) enclosing a material therein; and



wherein the retaining feature is a semi- permeable membrane 310) to prevent flow of the capsule and to allow flow of the released materials through the microfluidic cavity (see [0027], [0029], [0030] and [0052)).
However, Gore et al neither teaches nor fairly suggests that the plurality of capsules are configured to flow through the microfluidic cavity along an axis aligned with the at least one wall, and wherein the retaining feature is a mechanical barrier sized and configured to prevent flow of the plurality of capsules through the microfluidic cavity along the axis aligned with the wall of the microfluidic cavity and to allow flow of the released materials through the microfluidic cavity (as claimed in claims 1 and 10). Gore et al also neither teaches nor fairly suggests that the plurality of capsules are configured to flow through the microfluidic cavity along an axis aligned with the at least one wall, and wherein the retaining feature is configured to prevent flow of the material enclosed inside the plurality of capsules through the microfluidic cavity along the axis aligned with the wall of the microfluidic cavity, and wherein the retaining feature includes a hydrophobic region surround by hydrophilic regions, or a set of dielectrophoreses electrodes (as claimed in claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797